Case 4:19-cv-00892-HSG Document 36-15 Filed 04/04/19 Page 1 of 3




         Exhibit O
       Case 4:19-cv-00892-HSG Document 36-15 Filed 04/04/19 Page 2 of 3

                                SECRETARY OF DEFENSE
                                1000 DEFENSE PENTAGON
                               WASHINGTON, DC 20301-1000


                                                                          MAR 2 5 2019
The Honorable Kirstjen Nielsen
Secretary of Homeland Security
Washington, DC 20528

Dear Madam Secretary:

        Thank you for your February 25, 2019 request that the Department of Defense provide
support to your Department's effort to secure the southern border by blocking up to 11 drug-
smuggling corridors along the border through the construction of roads and fences and the
installation of lighting.

         10 U.S.C. § 284(b)(7) gives the Department of Defense the authority to construct roads
and fences and to install lighting to block drug-smuggling corridors across international
boundaries of the United States in support of counter-narcotic activities of Federal law
enforcement agencies. For the following reasons, I have concluded that the support you request
satisfies the statutory requirements:

       • The Department of Homeland Security (DHS)/Customs and Border Protection (CBP)
       is a Federal law enforcement agency;

       •   DHS has identified each project area as a drug-smuggling corridor; and

       • The work requested by DHS to block these identified drug smuggling corridors
       involves construction of fences (including a linear ground detection system), construction
       ofroads, and installation of lighting (supported by grid power and including imbedded
       cameras).

        Accordingly, at this time, I have decided to undertake Yuma Sector Projects 1 and 2 and
El Paso Sector Project 1 by constructing 57 miles of 18-foot-high pedestrian fencing,
constructing and improving roads, and installing lighting as described in your February 25, 2019
request.

         As the proponent of the requested action, CBP will serve as the lead agency for
environmental compliance and will be responsible for providing all necessary access to land. I
request that DHS place the highest priority on completing these actions for the projects identified
above. DHS will accept custody of the completed infrastructure, account for that infrastructure
in its real property records, and operate and maintain the completed infrastructure.

      The Commander, U.S. Army Corps of Engineers, is authorized to coordinate directly
with DHS/CBP and immediately begin planning and executing up to $18 in support to
DHS/CBP by undertaking the projects identified above.
       Case 4:19-cv-00892-HSG Document 36-15 Filed 04/04/19 Page 3 of 3




         Additional support may be available in the future, subject to the availability of funds and
other factors.




                                            ~lU.  Patrick M. Shanahan
                                                  Acting




                                                 2
